 1                                                    THE HONORABLE RICARDO S. MARTINEZ

 2
 3
 4
                                    UNITED STATES DISTRICT COURT
 5                                 WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE

 7   UNITED STATES OF AMERICA,                         )   No. CR 18-0026-RSM
                                                       )
 8                    Plaintiff,                       )
                                                       )   ORDER GRANTING UNOPPOSED
 9               v.                                    )   MOTION TO EXTEND DEADLINE FOR
                                                       )   DEFENSE REPLIES
10   MICAH MARDO,                                      )
                                                       )
11                    Defendant.                       )
                                                       )
12
            THE COURT having considered the unopposed motion of the defense requesting an
13
     extension of the due date for its two replies, and the records and files herein, the Court hereby
14
     makes the following findings:
15
            1.        The Court finds that a failure to grant the requested extension would deny
16
     counsel the reasonable time necessary for effective preparation, taking into account the
17
     exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(ii).
18
            2.        The Court further finds that the ends of justice will be served by ordering an
19
     extension for the time in which to file defense replies.
20
            IT IS THEREFORE ORDERED that the time within which defense reply briefs must
21
     be filed in this case is extended from April 12, 2019 to April 17, 2019.
22
            DONE this 15th day of April, 2019.
23
24
25                                                  A
                                                    RICARDO S. MARTINEZ
26                                                  UNITED STATES DISTRICT JUDGE

       ORDER GRANTING UNOPPOSED                                        FEDERAL PUBLIC DEFENDER
       MOTION TO EXTEND DEADLINE                                          1601 Fifth Avenue, Suite 700
       FOR DEFENSE REPLIES                                                  Seattle, Washington 98101
       (Micah Mardo; CR18-26RSM) - 1                                                   (206) 553-1100
 1
 2
 3
     Presented by:
 4
     s/ Jennifer E. Wellman
 5   Jennifer E. Wellman
 6   s/ Chloe Akers
     Chloe Akers
 7
     Assistant Federal Public Defenders
 8   Attorneys for Micah Mardo

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED           FEDERAL PUBLIC DEFENDER
       MOTION TO EXTEND DEADLINE             1601 Fifth Avenue, Suite 700
       FOR DEFENSE REPLIES                     Seattle, Washington 98101
       (Micah Mardo; CR18-26RSM) - 2                      (206) 553-1100
